Citation Nr: 1823488	
Decision Date: 04/19/18    Archive Date: 04/26/18

DOCKET NO.  14-39 009	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE


Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

S.M. Kreitlow
INTRODUCTION

The Veteran had honorable active military service from November 1966 to November 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  The Veteran and his spouse appeared and testified at a Board video-conference hearing held at the RO before the undersigned Veterans Law Judge in December 2017.  A transcript of this hearing is associated with the claims file.  


FINDING OF FACT

Resolving reasonable doubt in the Veteran's favor, he is unable to obtain and sustain a substantially gainful occupation due to his service-connected disabilities.  


CONCLUSION OF LAW

The criteria for a TDIU rating have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.340, 4.16 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

In a December 2010 rating decision, the RO granted the Veteran entitlement to service connection for PTSD and major depressive disorder (hereafter "PTSD") effective as of August 11, 2003 and assigned an initial disability rating of 70 percent.  In February 2011, the Veteran filed an application for a TDIU claiming that he has been unable to be employed due to his service-connected PTSD.  The Board notes that, at the time of his application, his PTSD was his only service-connected disability.  [Since that time, service connection has been awarded for coronary artery disease and diabetes mellitus.]  Hence, the 70 percent disability rating for PTSD meets the criteria in 38 C.F.R. § 4.16(a) for a schedular TDIU rating (and the combined rating has been 80 percent since November 15, 2012).  However, the evidence must still establish that the Veteran's service-connected disability/ies in fact cause him to be unable to obtain and sustain a substantial occupation in order for entitlement to a TDIU to be established.  Id.  

A review of the evidence of record shows the evidence is in equipoise.  In addition to the Veteran's statements regarding his difficulties with working, there are medical opinions in the record that are favorable to his claim that he is unemployable due to his service-connected PTSD.  See January 6, 2012 Vet Center letter ("Veteran is unemployable and his overall ability to function normally is totally and permanently impaired due to PTSD.") and October 22, 2014 VA MH Medication Management Note (Due to patient's depression and inability to keep a job, he is totally unemployable.)

In contrast, there is medical opinion and other evidence against the Veteran's claim.  See VA examination reports from June 2011 (examiner opines that Veteran's PTSD does not prevent him from obtaining and maintaining employment as he only presents with moderate impairment in social and occupational functioning) and June 2013 (examiner states Veteran had only "occupation and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation"); and Social Security Administration records, albeit prior to the period on appeal, showing moderate limitations of functioning (November 2005 and April 2006 Psychiatric Review Techniques and Mental Residual Functional Capacity Assessment) and that he retained at least the residual capacity for light work (see November 2005 Vocational Assessment and November 2008 Administrative Law Judge decision).  

When, after considering all the evidence, a reasonable doubt arises regarding a determinative issue, the benefit of the doubt shall be given to the claimant.  38 U.S.C. § 5107 (2012); 38 C.F.R. § 3.102 (2017).  Given the evidence both for and against the Veteran's claim, the Board finds that a reasonable doubt has been raised whether the Veteran's service-connected disabilities have caused him to be unable to obtain or sustain a substantially gainful occupation.  Resolving that reasonable doubt in the Veteran's favor, the Board finds that entitlement to a TDIU rating is warranted.  The Veteran's appeal is, therefore, granted.


ORDER

Entitlement to a TDIU is granted, subject to controlling regulations governing the payment of monetary benefits.





____________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


